DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Receipt is acknowledged of applicant's response filed 5/13/2022. 
Claims 1-2 and 5-10 are pending.  Claims 7-10 were withdrawn.
Applicant's arguments with respect to the rejection of present claims 1-2 and 5-6 under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP2014/226853, “Inaba’”) in view of Ainsworth et al. (US 6,261,657; “Ainsworth”) have been fully considered.  Applicant's arguments with regard to Ainsworth are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on a different interpretation of Inaba, as discussed in details in the body of the rejection. Due to the new ground of rejection, the present action is not being made final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP2014/226853, “Inaba”, machine translation attached).
Inaba teaches a laminate that comprises a fluororubber layer (A), a rubber layer (B), a fluororesin layer (C), and a rubber layer (D), wherein the fluororesin layer (C) and the rubber layer (D) are laminated [0012]. The rubber layer (B) is sequentially placed on the fluororubber layer (A) [0012]. The fluororubber layer (A) is a layer from a fluororubber composition [0013], thus a layer of a halogen-containing polymer. The fluororubber layer (A) corresponds to applicant’s layer (2). The rubber layer (B) corresponds to applicant’s layer (1).
In regard to claims 1-2, Inaba teaches a laminate comprising layers (1) and (2) directly bonded to each other (para [0012] [0013]):
-  layer (1) (i.e., the rubber layer B of Inaba, para [0012] [0013]  [0044][0046][0055]) is of a composition comprising a rubber composition and an inorganic compound selected from Group 2 elements and Group 13 elements, and an oxygen atom (para [0044]). The rubber is preferably epichlorohydrin rubber (ECO) (para [0045-0046]) which is the same halogen-based rubber as that of the instant application (see instant claim 2). The rubber composition preferably contains 3 to 20 parts by mass of an inorganic compound [0055] with respect to 100 parts by mass of unvulcanized rubber [0055]. Thus, the composition comprises 100 parts by mass of a halogen- based resin and 3 to 20 parts by mass of an inorganic compound, which range overlaps with the instantly claimed range of 1 to 30 parts by mass of an inorganic compound. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
- layer (2) (i.e., the fluororubber layer (A) of Inaba, para [0012] [0013]) that is of a halogen-containing polymer (C) is a fluorine-based rubber (para [0013] [0015]) suitable materials including a vinylidene fluoride (VdF)/ hexafluoropropylene (HFP) copolymer (para [0015] [0016]). Inaba discloses that the fluororubber composition of fluororubber layer (A) comprises a vulcanizing agent that includes a polyol-based vulcanizing agent (para [0021] [0024]).
Inaba does not specifically teach the inclusion of the specific amount of carbon black in its layer (1) (i.e., the rubber layer B of Inaba) as instantly claimed.  
However, It is noted Inaba teaches the inclusion of various suitable additives including fillers, conductive fillers such as carbon black to its rubber composition as desired (para [0071] [0072] [0193] [0196]). Inaba teaches the inclusion of the conductive fillers to impart conductivity, and teaches that carbon black is preferably used because it is advantageous in terms of economy and prevention of static charge accumulation (para [0192] [0193] [0196]).  Inaba recognizes the amount of additive including carbon black added is a result effective variable, as Inaba teaches that the additives are blended in an amount within a range that does not impair the adhesive strength with the fluororesin layer (para [0071]). 
Absent a showing of criticality with respect to the specific amount of carbon black (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the amount of carbon black added in the layer (1) (i.e., the rubber layer B of Inaba) through routine experimentation in order to achieve the desired properties (i.e., conductivity, adhesive strength, etc.) of the laminate once produced, which would have arrived at a workable amount that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
In regard to claims 5-6, Inaba discloses that the inorganic compound is magnesium oxide (para [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAN LAN/Primary Examiner, Art Unit 1782